Citation Nr: 1603437	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist include a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To date, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a low back disorder.  

The Veteran contends that his current low back disorder was a result of his military service.  Specifically, he alleges that he injured his back on "Beniki Island" "in the Solomon Island Group" in 1944 during his service.   See December 2015 Informal Hearing Presentation.  The available service personnel records indicate that the Veteran was assigned to the 12th Special Naval Construction Battalion in August 1943.  See Abstract of Service.  Also of record is a November 1977 statement from M.H. claiming that he served with the Veteran in the "12th special battalion" near Okinawa aboard "U.S.S. Allison" in 1944.  

An April 1943 service entrance examination report noted a normal finding as to the spine.  Service treatment records are negative for complaints, treatments, or diagnoses related to the back.  A November 1945 service separation examination noted a normal finding as to the spine.  

The post-service treatment records reflect complaints of low back pain noted in a July 2010 VA treatment record and a diagnosis of degenerative disc disease with herniated disc in an April 2011 VA treatment record.  

In the instant case, the Board finds that, in light of the Veteran's VA treatment record showing a diagnosis of a low back disorder and the Veteran's lay statements regarding an in-service injury and the subsequent onset of low back symptomatology, the evidence is sufficient to trigger the duty on the part of the VA to provide an examination to address the nature and etiology of any low back disorder.  McLendon, supra (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purpose of a VA examination).  

In this regard, while the Veteran's service treatment records are negative as to the claimed in-service low back injury, he has contended that the in-service injury occurred during his service on "Beniki Island" in the Solomon Islands.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).   As noted, the available service personnel records document that the Veteran was assigned to the 12th Special Naval Construction Battalion.  Research indicates that such group arrived on "Banika Island" (presumably "Beniki Island" as referenced by the Veteran) located in the Solomons in 1944 to establish a naval base on the site.  See Banika (and Pavuvu), Russel (or Russel) Islands, http://www.seabees93.net/MEM-BANIKA%20Index.htm.  Further, in the November 1977 statement, M.H. claimed to have served with the Veteran in the "12th special battalion" in 1944.  Accordingly, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his low back disorder.  

The Board also finds that a remand is necessary in order to obtain the Veteran's complete service personnel records as such records may include documentation referable to the Veteran's claimed in-service low back injury in the Solomon Islands.  Therefore, the Veteran's complete service personnel records are relevant to his claim for a low back disorder and should be obtained for consideration in his appeal.

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his low back disability.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel records from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his low back disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

(A) The examiner must identify all low back disorders found to be present.   
    
(B) For each currently diagnosed low back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service, to include his allegation of a back injury in 1944 on Banika Island in the Solomon Islands.  

The examiner should take into consideration all of the evidence of record, to include the service treatment records, post-service treatment records, as well as the Veteran's lay statement concerning his in-service low back injury and his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



